Opinion issued January 11, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00525-CV



CLYDE ELECTRICAL & MECHANICAL, INC., A/K/A AND D/B/A
CLYDE ELECTRICAL & MECHANICAL, Appellant

V.

SIEMENS BUILDING TECHNOLOGIES, INC., Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 844199



MEMORANDUM OPINION	Appellant Clyde Electrical & Mechanical, Inc., a/k/a and d/b/a Clyde Electrical
& Mechanical has failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.